—Appeal by the defendant from a sentence of the County Court, Orange County (Berry, J.), imposed September 5, 1991.
Ordered that the sentence is affirmed.
Appellate review of the appellant’s contention was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273). In any event, since the defendant received the bargained-for sentence, he has no cause to complain (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Thompson, Miller, Copertino and Pizzuto, JJ., concur.